DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 7 is new. Claims 1-7 are pending.
Status of Previous Rejections
The rejections of Claims 1-3 and 5-6 under 35 U.S.C. 103 as being unpatentable over Nagata (US 2012/0280775, hereinafter “Nagata”), and further in view of GB’573 (GB 2497573, hereinafter “GB’573”) are maintained.
The rejections of Claims 1-6 under 35 U.S.C. 103 as being unpatentable over Mino (US 2017/0263380, hereinafter “Mino”), and further in view of GB’573 (GB 2497573, hereinafter “GB’573”) are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagata (US 2012/0280775, hereinafter “Nagata”), and further in view of GB’573 (GB 2497573, hereinafter “GB’573”).
Regarding claims 1 and 6, Nagata teaches a magnet comprising a RTB magnet and a diffusing material containing a mixture of R1-T-M alloy (R1 can be Nd, T can be Co and M can be Cu) and R2-oxide (R2 can be Nd) disposed on the surface of the RTB magnet ([0029] to [0063]). The diffusion material disclosed by Nagata meets the RL-oxide phase and RL-Co-Cu phase limitation recited in claim 1. Nagata does not teach a second magnet.
GB’573 teaches a method for diffusing rare earth elements into multiple RTB magnet comprising providing multiple RTB magnets; disposing diffusion materials between the RTB magnets and performing diffusion heat treatment to improve coercivity of the magnets (Page 3 to Page 15; Fig. 2; Fig. 4). Thus, it would be obvious to one of ordinary skill in the art to dispose diffusion material between multiple magnets as taught by GB’573 in the process of making the magnet of Nagata in order to perform diffusion heat treatment to improve the coercivity of multiple magnets as disclosed by GB’573.
GB’573 discloses after heat treatment, the magnets are separated from adjacent magnets by applying a predetermined force sufficient to separate the magnets without any surface damage or cracking (Page 15, Ln 10-14). Thus, before the separation step, 
Regarding claims 2-3 and 5, Nagata discloses an example having Nd15FebalCo1.0B5.4 sintered body, Nd33Fe20Co27Al15Si5 diffusion alloy and Nd2O3 oxide (Table 5, Example 5). Nagata discloses that in the R1-T-M diffusion alloy, M can be Al or Cu ([0078] to [0083]). Thus, the Al in Nd33Fe20Co27Al15Si5 diffusion alloy in Example 5 can be replaced by Cu and meets the limitation that the concentration of RL, Co and Cu in RL-Co-Cu phase are higher than those in the magnet as recited in claims 3 and 5. Since the diffusion alloy contains Nd amount that is greater that the Nd15FebalCo1.0B5.4 sintered body, the diffusion alloy is an Nd-rich phase as recited in claim 2.

 Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mino (US 2017/0263380, hereinafter “Mino”), and further in view of GB’573 (GB 2497573, hereinafter “GB’573”).
Regarding claims 1 and 6, Mino teaches a magnet comprising a RTB magnet and a diffusing material containing a mixture of R1-M alloy (R1 can be Nd, M can be Cu and Co) and RH-oxide ([0022] to [0056]). Mino discloses that the RH-oxide is reduced by Nd to RH by heat treatment ([0035]), indicating Nd-oxide is formed in the diffusion material. Thus, the diffusion material disclosed by Mino meets the RL-oxide phase and RL-Co-Cu phase limitation recited in claim 1. Mino does not teach a second magnet.
GB’573 teaches a method for diffusing rare earth elements into multiple RTB magnet comprising providing multiple RTB magnets; disposing diffusion materials between the RTB magnets and performing diffusion heat treatment to improve coercivity 
GB’573 discloses after heat treatment, the magnets are separated from adjacent magnets by applying a predetermined force sufficient to separate the magnets without any surface damage or cracking (Page 15, Ln 10-14). Thus, before the separation step, the magnets disclosed by GB’573 meets the limitation that an intermediate layer joining the first and the second magnet as recited in claim 1.
Regarding claims 2-3 and 5, Mino discloses an example containing 13.4 at% Nd, 5.8 at% B, 1.1 at% Co, 0.1 at% Cu, 0.5 at% Al and the balance is Fe ([0057]) and the RLM alloy contains 70at% Nd and 30 at% Cu (Table 1), which meets the limitation recited in claim 5. It is well-known to one of ordinary skill in the art that a magnet containing 13.4 at% Nd, 5.8 at% B, 1.1 at% Co, 0.1 at% Cu, 0.5 at% Al has R-rich grain boundary phase containing greater Nd, Co and Cu concentration that the RTB main phase. Mino discloses that the RH-oxide is reduced by Nd to RH and the RH diffuses from the surface to the inside of the RTB magnet by grain boundary diffusion ([0035]). It would be obvious to one of ordinary skill in the art that when RH is diffused to the R-rich grain boundary phase of the sintered RTB magnet, the R-rich phase is diffused from the sintered RTB magnet to the diffusion material. Thus, claims 2-3 and 5 are obvious over Mino in view of GB’573. 
Regarding claim 4, Mino discloses that the RH-oxide is reduced by Nd to RH and RH diffuses from the surface to the inside of the RTB magnet ([0035]). GB’573 
Regarding claim 7, Mino discloses that 0-2 at% Cu may be included in the magnet ([0030]), which overlaps the recited amount of Cu in claim 7. Thus, the recited amount of Cu is a prima facie case of obviousness over Mino in view of GB’573. See MPEP 2144.05 I.
Response to Arguments
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
First, the applicants argued that GB ‘573 describes that further material of solid particulates such as neodymium oxide is disposed between magnets and the further material prevents bonding of the contacting magnets. Applicant submits that GB ‘573 does not disclose an intermediate layer joining the first magnet and the second magnet. Thus, Applicant respectfully submits that Nagata and GB ‘573 do not teach or render obvious at least the features of “a second magnet” and “an intermediate layer joining the first magnet and the second magnet,” as recited in claim 1.
In response, GB’573 discloses applying diffusion material between sintered magnets and performing diffusion heat treatment (Page 3 to Page 15; Fig. 2; Fig. 4). GB’573 discloses that after diffusion heat treatment, the magnets are separated from adjacent magnets by applying a predetermined force sufficient to separate the magnets without any surface damage or cracking (Page 15, Ln 10-14). Thus, before 

Second, the applicants argued that according to Applicant’s invention, “a permanent magnet whose corrosion resistance and mechanical strength are improved can be provided. See paragraph 0014 of Applicant’s specification. This effect is opposite to the effect of the further material for preventing the bonding of magnets in GB ‘573 and should not be expected from GB “573.
In response, corrosion resistance and mechanical strength are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733